DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
On pages 6-7, Applicant argues that, 
“Abou Mahmoud and Caliendo, whether alone or separate, fail to teach or disclose, at least, “in response to identifying the second segment with an associated complexity score greater than or equal to the comprehension threshold, accessing additional enhanced content to be displayed contemporaneously with the second segment” as recited in claim 1, as amended.
The Action acknowledges that “Abou Mahmoud does not disclose in response to identifying the second segment, accessing additional enhanced content to be displayed contemporaneously with the second segment” and points to Caliendo as teaching the element. Action, pp. 5-6. Applicant respectfully submits that Caliendo fails to teach or disclose the element as amended.
Caliendo describes “intelligent closed captioning” where, by monitoring audio dialogue with a microphone with speech recognition, a system “may automatically display text, e.g., the corresponding closed caption text, for portions of the video that are hard to understand.” Caliendo, ¶ [0017]. At best Caliendo accesses closed caption data to be displayed with a segment, but this is not performed in response to identifying a second segment, let alone “in response to identifying the second segment with an associated complexity score greater than or equal to the comprehension threshold.” None of the other references, including Boersma, cure these deficiencies.”
Examiner respectfully disagrees and submits that, Caliendo teaches (i) each portion of video content has a level of difficulty being understood and (ii) a user has a capability of understanding each of the portions of video.

(1) the level of difficulty being understood in (i) of Caliendo would corresponds to the complexity identifier of Abou Mahmoud, which in turns corresponds to the recited “associated complexity score”, and 
(2) the user capability of understanding in (ii) of Caliendo above would corresponds to the comprehension threshold of Abou Mahmoud, which in turns corresponds to the recited “comprehension threshold”.
As such, the combination of Abou Mahmoud and Caliendo as described in the Office Action teaches the limitation of “in response to identifying the second segment with an associated complexity score greater than or equal to the comprehension threshold, accessing additional enhanced content to be displayed contemporaneously with the second segment” because Caliendo teaches in response to a portion of video that is hard to understand (i.e. which has an associated complexity score greater than or equal to the comprehension threshold), accessing additional enhanced content to be displayed contemporaneously with the second segment.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-11, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud et al. (US 2017/0064244 A1 – hereinafter Abou Mahmoud) and irre as applied to claims 1, 4-5, 10-11, 14-15, and 21 above, and further in view of Caliendo Jr. et al. (US 2016/0014476 A1 – hereinafter Caliendo).
Regarding claim 1, Abou Mahmoud discloses a method of identifying complex segments in content and providing enhanced content with subsequent complex segments, the method comprising: accessing content, the content including a plurality of ordered segments and each of the plurality of ordered segments associated with a complexity score ([0006]-[0008]; [0025]; [0027]; Fig. 2 – accessing a recording including multiple ordered segments A, B, C, and D, each of which is associated with a complexity identifier indicating a complexity level or score); providing for consumption each of the plurality of ordered segments of the content ([0029]-[0032]; Fig. 2 – providing a segment for playback); receiving input identifying a first segment of the plurality of ordered segments as complex ([0032]-[0034]; [0041]; [0050]-[0053] – receiving responses by users during playback of the segment, e.g. facial expressions, pressing headphones closer to the ears or cupping hands over the headphones, adjusting volume level or rewind/forward the segment etc.); calculating a comprehension threshold based on the complexity score associated with the first segment ([0032]-[0034]; [0041]; [0050]-[0053] – calculating a target rate identifier, which corresponds to a comprehension threshold, based on the complexity identifier of the segment, e.g. 5% increment, 10% increment etc.); identifying a second segment of the plurality of ordered segments with an associated ([0029]-[0030]; Fig. 2 – identifying segments that need an adjusted playback rate to meet the target rate – although Fig. 2 only illustrates cases where the second segment, e.g. segment D, has a complexity score less than the comprehension threshold, based on Abou Mahmoud’s teachings, if segment D has a complexity score greater than the threshold, the playback speed would be reduced, specifically, for user A interface, if segment D has a complexity score corresponding to a playback speed of 180, the playback speed would be decrease from 180 to the threshold of 170); in response to identifying the second segment with an associated complexity score greater than or equal to the comprehension threshold, accessing enhanced content corresponding to the second segment ([0029]-[0030] – also see “Response to Arguments” in Office Action dated 03/25/2021); and providing for consumption the second segment with the corresponding enhanced content ([0029]-[0030] – providing the segment for playback with corresponding enhanced content, e.g. replaying of the segment).
Abou Mahmoud does not disclose in response to identifying the second segment with an associated complexity score greater than or equal to the comprehension threshold, accessing additional enhanced content to be displayed contemporaneously with the second segment; and providing the second segment with the enhanced content for contemporaneous display.
Caliendo discloses in response to identifying a second segment that is hard for a user to understand, accessing additional enhanced content to be displayed ([0017] – accessing closed caption content to be displayed with the video); and providing the second segment with the enhanced content for contemporaneous display ([0017] – providing the closed caption content to be displayed with the video).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Caliendo into the method taught by Abou Mahmoud to further enhance comprehensibility of the content. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have easily recognized that, when being incorporated into the method taught by Abou Mahmoud: the level of difficulty being understood in Caliendo’s teachings would corresponds to the complexity identifier of Abou Mahmoud, which in turns corresponds to the recited “associated complexity score”, and  the user capability of understanding in Caliendo’s teachings above would corresponds to the comprehension threshold of Abou Mahmoud, which in turns corresponds to the recited “comprehension threshold”	(also see “Response to Arguments” above).
Regarding claim 4, Abou Mahmoud also discloses the comprehension threshold is associated with a genre corresponding to the content ([0029]-[0030]; Fig. 2 – the comprehension threshold is associated with content genre of speech).
Regarding claim 5, Abou Mahmoud also discloses enhanced content includes alterations to the order of the plurality of ordered segments of the content item ([0029]-[0030] – alterations to the order of the segments by replaying of one or more segments).
([0017]).
	Regarding claim 7, see the teachings of Abou Mahmoud and Caliendo as discussed in claim 1 above, in which Caliendo also discloses enhanced content includes additional dialogue information. ([0017]).
	Regarding claim 8, see the teachings of Abou Mahmoud and Caliendo as discussed in claim 1 above, in which Caliendo also discloses enhanced content includes additional content ([0017]).
	Regarding claim 9, see the teachings of Abou Mahmoud and Caliendo as discussed in claim 1 above, in which Caliendo also discloses enhanced content includes text description ([0017]).
	Regarding claim 10, Abou Mahmad also discloses the input includes a rewind or replay command ([0053]).
Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
Claim 21 is rejected for the same reason as discussed in claim 1 above.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Caliendo as applied to claims 1, 4-11, 14-19, and 21 above, and further in view of Boersma (US 2014/0272905 A1 – hereinafter Boersma).
Regarding claim 2, see the teachings of Abou Mahmoud and Caliendo as discussed in claim 1 above. However, Abou Mahmoud and Caliendo do not disclose each complexity score associated with each of the plurality of ordered segments is based on input from a plurality of users.
Boersma discloses each complexity score associated with each item is based on input from a plurality of users ([0039]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boersma into determining complexity score of each of the plurality of ordered segments in the method taught by Abou Mahmoud and Caliendo to simplify the complexity scoring process of each of the order segments, e.g. without employing sophisticated algorithm to determine the complexity score of the segments.
Regarding claim 3, Boersma also discloses the plurality of users are each connected via a social network ([0028]; [0039]).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HUNG Q DANG/Primary Examiner, Art Unit 2484